Citation Nr: 0200527	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  00-21 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bladder disorder, 
including calculi or cancer.

2. Increased evaluation for posttraumatic stress disorder 
(PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  The veteran was a prisoner of war of the 
German government from January 1945 to April 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from December 1999 and June 2000 rating 
decisions of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board notes that the veteran's claim for service 
connection for a bladder disorder, including calculi or 
cancer was originally characterized as a claim for a stomach 
disorder and was the subject of the October 1999 rating 
decision.  The veteran informed the RO that this was not the 
correct claim, and a new rating decision, reflecting a claim 
for service connection for a bladder disorder, including 
calculi or cancer was issued in June 2000.  It is that later 
rating decision that is before the Board, along with the PTSD 
claim that was also the subject of the October 1999 rating 
decision.  The October 1999 rating decision held that the 
veteran's PTSD should be continued as 30 percent disabling.  
In a January 2001 rating decision, the disability evaluation 
for the veteran's PTSD was increased to 50 percent effective 
December 2, 2000.  The veteran continues to assert a higher 
rating is warranted.

The Board notes that on his VA form 9 substantive appeal, 
dated September 29, 2000, the veteran raised the issue of 
entitlement to a total disability based on individual 
unemployability (TDIU).  This claim was the subject of a 
rating decision in January 2001, and has not been appealed.  
Therefore, this issue is not currently before the Board.



FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained by the RO.

2. A bladder disorder, including calculi or cancer, was not 
manifested in service or within the first post service 
year, and the evidence does not suggest that bladder 
disability is related to service.

3. Prior to December 2, 2000 the veteran's PTSD was 
manifested primarily by re-experiencing of traumatic 
events including being a POW, increased arousal, and a 
persistent avoidance of stimuli associated with his 
trauma.  There was no evidence of a flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; or disturbances of 
motivation and mood.  

4. From December 2, 2000 the veteran's PTSD is manifested by 
nightmares, sleep disturbances, flashbacks several times a 
week, hypervigilance, anxiety attacks, and some social 
isolation.  There is no showing of suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or an inability to 
establish and maintain effective relationships.  



CONCLUSIONS OF LAW

1. A bladder disorder, including calculi or cancer was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

2. The criteria for a disability rating in excess of 30 
percent prior to December 2, 2000 for PTSD are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R.§  4.130, Diagnostic Code (DC) 9411 (2001).

3. The criteria for a disability rating in excess of 50 
percent from December 2, 2000 for PTSD are not met. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R.§  4.130, DC 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). 38 U.S.C.A. § 5100 et seq.; see Duty 
to Assist Regulations for VA, 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326). The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517(U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
the VA's duties, as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West1991 & Supp. 2001); 66 Fed. 
Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the October 
1999, April 2000, and January 2001 rating decisions, the 
April 2000, and October 2000 Statements of the Case, and the 
January 2001 Supplemental Statement of the Case of what would 
be necessary, evidentiary wise, to grant service connection 
for a bladder disorder and an increased evaluation for PTSD.  
The notices sent to the veteran discussed the available 
evidence and informed the veteran that service connection for 
a bladder disorder, including calculi or cancer was being 
denied because there was no medical evidence showing that 
pertinent disability was present in service, could be 
presumed to have been incurred in service or was otherwise 
related to service, and that the increase in rating for PTSD 
was being denied because the evidence did not show more 
severe symptoms of PTSD.  Additionally, the RO sent a letter 
to the veteran dated May 4, 2001 which explained the 
provisions of the VCAA and indicated what additional evidence 
would be necessary for the RO to grant the benefits sought.  
The Board therefore concludes that the veteran was adequately 
informed of the information and evidence needed to 
substantiate his claims, and the RO complied with VA's 
notification requirements.  Thus, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO gathered the veteran's service medical records, VA 
outpatient treatment records from the VA Medical Center 
(VAMC) in dated from 1993 to 2000, and records of VA 
hospitalization in 1993 and 1994.  The veteran was provided 
VA psychiatric examinations in April 1999 and December 2000.  
The veteran has not been provided a VA examination for a 
bladder disorder, but an examination is not required since 
the clinical evidence already establishes the presence of a 
bladder disability.  The veteran has not indicated that there 
is other relevant evidence available.  The veteran 
specifically responded to the May 4, 2001 letter from the RO 
and indicated no other evidence was available.  Thus the 
Board finds that the RO provided the requisite assistance to 
the veteran in obtaining evidence regarding the claimed 
disability.  In fact, it appears that all such evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 91994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Service connection for a bladder disorder, including 
calculi or cancer

The veteran's service medical records are entirely negative 
for a bladder disorder, including calculi or cancer.  His 
separation examination shows no diagnosis of, or treatment 
for bladder cancer or any calculi of the bladder (the veteran 
asserts that bladder calculi are shown to be linked to 
bladder cancer).  Periodic examinations and outpatient 
treatment following service were negative for any findings of 
bladder dysfunction.  On VA physical examination in October 
1948, the genitourinary system was normal.  The veteran 
underwent a circumcision for treatment of phimosis in 
November 1976.  There was no indication of a bladder 
disorder.  On VA physical examination in February 1983, the 
genitourinary system was normal.  

The veteran was treated for benign prostatic hypertrophy in 
February 1984; examination, which included an intravenous 
urogram, revealed no bladder dysfunction.  A prisoner of war 
(POW) protocol examination in July 1984 was negative for 
bladder disability.  

The veteran was first diagnosed with a bladder disorder in 
1993, approximately 48 years after leaving service.  He has 
been treated since that time.  The treatment  and surgical 
notes do not indicate any etiology of bladder disability, and 
there is no suggestion in the medical evidence that a bladder 
disorder is related to service.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).

To grant service connection, it is required that the evidence 
show the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The evidence is clear that the veteran currently suffers from 
bladder disability, and he is presumed to have been free from 
disability at the time of entry into service.  However, there 
is no medical evidence whatsoever that links his cancer 
diagnosed in 1993, to his military service that ended in 
1945.  The treatment records are negative for any suggestion 
of a link, and the veteran's service medical records, 
including the separation examination are negative for any 
mention of a bladder disorder, including calculi or cancer.  
Moreover, the clinical records, including periodic 
examinations, are negative for any bladder disability in the 
long intervening period between service and the initial onset 
of bladder disease.  Therefore, direct service connection is 
not warranted for a bladder disorder, including calculi or 
cancer. 38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

Some diseases are subject to presumptive service connection.  
38 U.S.C.A. § 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Calculi 
of the bladder and malignant tumors are subject to 
presumptive service connection, if manifested to a 
compensable degree within one year of discharge from service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  In this veteran's case, 
there is no manifestation of calculi of the bladder in the 
record or bladder cancer within one year of discharge.  In 
fact bladder disease was first identified approximately 48 
years after service discharge.  Additionally, certain 
diseases are presumed to be service connected for veterans 
who were POWs, without regard to any specific time frame in 
which the disease must manifest.  Neither bladder cancer nor 
calculi of the bladder is listed as a presumptive disease for 
POWs.  38 C.F.R. § 3.309(c).  Therefore, the veteran's 
bladder disorder, including calculi or cancer is not subject 
to presumptive service connection.  38 U.S.C.A. § 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

III.  Increased evaluation for PTSD.

The veteran has been service connected for an anxiety 
disorder since the 1980s.  In October 1998 the veteran filed 
a claim seeking service connection for PTSD.  Upon 
examination, the VA examiner determined that the veteran's 
disability which was previously identified as an anxiety 
disorder, should be more accurately diagnosed as PTSD.  The 
veteran's October 1998 claim, therefore, was treated as a 
claim for an increased rating.

The veteran underwent a VA examination in April 1999.  It was 
noted that the veteran was a POW of the German government 
from January to April 1945, was wounded, and was subject to 
substantial stressors as a result of his captivity.  The 
veteran was oriented, and denied any impairment of thought 
processes, delusions, hallucinations, or inappropriate 
behavior.  The veteran had no suicidal or homicidal ideation.  
He was capable of maintaining activities of daily living.  
The veteran did not demonstrate any impairment of memory.  
The veteran did indicate persistent symptoms of increased 
arousal, re-experiencing of trauma, and avoidance of stimuli 
associated with trauma.  The examiner provided a diagnosis of 
PTSD and assigned a GAF score of 65 which reflects some mild 
symptoms, or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
has some meaningful interpersonal relationships.

The veteran underwent another VA examination in December 
2000.  It was reported that the veteran was married for 49 
years, had 4 grown children and had last worked at the health 
department, where he had retired at age 62 years.  He 
reported significant financial stressors, without much social 
assistance.  The veteran complained of vivid recollections of 
traumatic events he experienced while in service.  The 
examiner noted that the veteran continued to have intrusive 
nightmares and dreams about those experiences.  The examiner 
noted that the veteran experienced several flashbacks a week.  
The veteran complained of hypervigilance and avoidance of 
stimuli that reminds him of his trauma, such as war movies.  
The veteran indicated he experiences frequent anxiety 
attacks, including difficulty breathing and getting back to 
sleep.  The examiner noted that the veteran was pleasant, 
neatly dressed, and well groomed.  The veteran's mood was 
slightly dysthymic, his affect was constricted and mood 
congruent.  The veteran's speech was slow rate, regular 
volume, and regular tone.  Thought processes were goal-
directed and logical.  There was no loosening of association, 
no flight of ideas, no ideas of reference, no auditory, 
visual, or tactile hallucinations.  There was no suicidal or 
homicidal ideation, intent or plan.  The veteran was alert 
and oriented times three.  Remote and recent memory were 
intact. Attention and concentration were good. Insight was 
fair and judgment was good.  The examiner offered his opinion 
that the veteran's PTSD has caused some social impairment and 
considerable personal impairment.  The examiner offered his 
opinion that the veteran's PTSD has been at times disabling 
but that the veteran's coping skill and the support of his 
wife have allowed him to function at a fairly reasonable 
level. The examiner provided a GAF score of 50, which is 
indicative of serious symptoms or any serious impairment in 
social, occupational, or school functioning, including no 
friends and unable to keep a job.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings."  See Fenderson v. West, 12 Vet App 119, 
126 (1999) (citing 38 C.F.R. §§ 3.400, 3.500).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

Under the regulations, a 30 percent rating is warranted for 
PTSD when there is "occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events)".  
38 C.F.R. § 4.130, DC 9411 (2001).

A higher rating, of 50 percent, is not warranted unless there 
is "occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.".  Id.

Applying the above to the facts in this case, the Board finds 
that the veteran's PTSD prior to December 2, 2000 is not 
manifested by symptoms that would warrant a rating higher 
than 30 percent.  The VA examination in April 1999 revealed 
that the veteran has persistent symptoms of arousal, re-
experiencing of trauma, and avoidance of stimuli related to 
trauma.  His GAF score was 65 which is indicative of some 
mild symptoms.  There was no evidence of a flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; or disturbances of motivation and mood.  Therefore, 
the Board finds that prior to December 2, 2000, the criteria 
for a disability evaluation in excess of 30 percent for PTSD 
are not met or approximated.  38 C.F.R. § 4.130, DC 9411 
(2001).

The veteran was provided a VA examination on December 2, 
2000.  Based on the results of that examination, the RO 
granted an increased rating for PTSD, to 50 percent, 
effective December 2, 2000.  The veteran continues to assert 
entitlement to a higher rating.

A higher rating, of 70 percent is not warranted unless there 
are "deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.".  38 C.F.R. § 4.130, DC 
9411 (2001).

Applying the above to the facts in this case, the Board finds 
that the veteran's PTSD subsequent to December 2, 2000 is not 
manifested by symptoms that would warrant a rating higher 
than 50 percent.  The VA examination in December 2000 
revealed that the veteran was suffering from nightmares, 
sleep disturbances, hypervigilance, panic attacks, 
flashbacks, and persistent avoidance of any stimuli that are 
related to his trauma.  There is no medical evidence that the 
veteran suffers from suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or an inability to establish and maintain effective 
relationships.  In fact, the examiner specifically noted that 
the veteran was well-dressed and well-groomed, that he was 
able to function at a fairly reasonable level, that he had 
good memory, no disturbance of thought processes, and no 
suicidal ideation.  The GAF score of 50 is suggestive of 
serious symptoms.  Considering the overall evidence of 
record, the Board finds that the criteria for a rating 
greater than 50 percent are not met or approximated.  
Therefore, the Board finds that subsequent to December 2, 
2000, the criteria for a disability evaluation in excess of 
50 percent for PTSD are not met.  38 C.F.R. § 4.130, DC 9411 
(2001).

With respect to PTSD, the RO has not expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The criterion for such an award 
is a finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence does not suggest that the veteran's PTSD has caused 
marked employment interference or require frequent medical 
treatment.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  
VAOPGCPREC. 6-96 (1996).





ORDER

Entitlement to service connection for a bladder disorder, 
including calculi or cancer is denied.

An increased evaluation for PTSD, currently evaluated as 50 
percent disabling, is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

